  Case 1:20-cv-04413-RMB Document 3 Filed 07/10/20 Page 1 of 2 PageID: 13



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

IVAN VEGA-CRUZ,                        Civil Action No. 20-4413(RMB)

             Petitioner

     v.                                             OPINION

SUPERIOR COURT OF NEW
JERSEY,PASSAIC COUNTY, et al.,

             Respondents



     Petitioner Ivan Vega-Cruz was incarcerated in Southern State

Correctional Facility in Delmont, New Jersey when he filed a

petition for writ of habeas corpus under 28 U.S.C. § 2241 on April

17, 2020, challenging the validity of a state court sentence to

parole supervision for life. (Pet., Dkt. No. 1). Petitioner did

not pay the $5 filing fee for a habeas petition, as required by 28

U.S.C. § 1914(a), nor did he submit an application to proceed

without prepayment of the filing fee, pursuant to 28 U.S.C. §

1915(a). When legal mail was sent from the Court to Petitioner at

his last known address, it was returned as unable to forward on

May 11, 2020. (Dkt. No. 2.)

     Local    Civil   Rule   10.1(a)   provides,     in   relevant   part,

“unrepresented parties must advise the Court of any change in their

. . . address within seven days of being apprised of such change
    Case 1:20-cv-04413-RMB Document 3 Filed 07/10/20 Page 2 of 2 PageID: 14



by filing a notice of said change with the Clerk. Failure to file

a   notice   of   address   change   may   result   in   the   imposition     of

sanctions by the Court.” Dismissing a complaint without prejudice

is an appropriate remedy for noncompliance with this rule.                  See

Archie v. Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL

333299, at *1 (D.N.J. Jan. 23, 2015) (collecting cases). To date,

Petitioner has not informed the Court of his new address. If

Petitioner seeks to reopen this matter, he should also be advised

that if he is challenging his state court conviction and sentence,

rather than a decision by the New Jersey State Parole Board, he

should bring a petition under 28 U.S.C. § 2254, which is also

subject to a $5 filing fee.

II.    CONCLUSION

       The Court will dismiss this case without prejudice, pursuant

to Local Civil Rule 10.1



An appropriate order follows.



Dated:    July 9, 2020

                                           s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           UNITED STATES DISTRICT JUDGE




                                       2
